Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 10th
day of August, 2011 (the “Effective Date”), by and between Delcath Systems,
Inc., a Delaware corporation (the “Company”), and Eamonn Hobbs (the
“Executive”).

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A. The Company and Executive previously entered into an Employment Agreement
dated July 6, 2009 (the “Original Agreement”).

B. The term of the Original Agreement expired on July 6, 2011.

C. The parties entered into an Interim Agreement dated July 6, 2011 (the “First
Interim Agreement”) to govern the employment relationship between the parties
during the period between July 6, 2011 and July 30, 2011.

D. The parties also entered into a Second Interim Agreement (the “Second Interim
Agreement”) to govern the employment relationship between the parties during the
period between July 31, 2011 and the Effective Date of this Agreement.

E. As of the Effective Date, the Second Interim Agreement shall be terminated
and shall be of no further force or effect and the parties intend that this
Agreement shall govern the relationship of the parties going forward.

F. The Company desires to retain the Executive as its Chief Executive Officer on
the terms and conditions set forth in this Agreement.

G. This Agreement shall govern the employment relationship between the Executive
and the Company from and after the Effective Date, and, as of the Effective
Date, supersedes and negates any previous agreements or understandings with
respect to such relationship.

H. The Executive desires to be employed by the Company on the terms and
conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1. Retention and Duties.

 

  1.1 Retention. The Company does hereby agree to continue to employ the
Executive from the Effective Date, and concluding on the last day of the Period
of Employment (as such term is defined in Section 2) on the terms and conditions
expressly set forth in this Agreement. The Executive does hereby agree to
continue such employment, on the terms and conditions expressly set forth in
this Agreement.

 

1



--------------------------------------------------------------------------------

  1.2 Duties. During the Period of Employment, the Executive shall serve the
Company as its Chief Executive Officer and shall have the powers, authorities,
duties and obligations of management usually vested in the office of the Chief
Executive Officer of a company of a similar size and similar nature as the
Company, and such other powers, authorities, duties and obligations commensurate
with such position as the Company’s Board of Directors (the “Board”) may assign
from time to time, all subject to the directives of the Board and the corporate
policies of the Company as they are in effect from time to time throughout the
Period of Employment (including, without limitation, the Company’s business
conduct and ethics policies, as in effect from time to time). The Executive will
remain a member of the Board. During the Period of Employment, the Executive
shall report to the Board.

 

  1.3 No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall (i) devote substantially all of the Executive’s
business time, energy and skill to the performance of the Executive’s duties for
the Company, (ii) perform such duties in a faithful, effective and efficient
manner to the best of his abilities, and (iii) hold no other employment. The
Company shall have the right to require the Executive to resign from any board
or similar body (including, without limitation, any association, corporate,
civic or charitable board or similar body) on which he may then serve, or to
curtail the Executive’s consulting services to AngioDynamics, Inc., in each case
if the Board reasonably determines that the Executive’s service in such capacity
interferes with the effective discharge of the Executive’s duties and
responsibilities to the Company or that any business related to such service is
then in competition with any business of the Company or any of its Affiliates
(as such term is defined in Section 5.5), successors or assigns. The Executive’s
service on the boards of directors (or similar body) of other business entities
is subject to the approval of the Board, which approval, subject to the
foregoing, is hereby granted with respect to the Executive’s service as a
consultant to AngioDynamics, Inc. and his service as a member of the board of
directors of each of HydroMet, Inc., MedCloud Networks, Inc., Antares Pharma
Co., the Medical Device Manufacturers Association, and Cappella Cardiovascular
Innovations, Inc. Any change in the Executive’s external activities must be
reviewed and approved by the Board or the Compensation and Stock Option
Committee of the Board.

 

  1.4 No Breach of Contract. The Executive hereby represents to the Company
that: (i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
do not and shall not constitute a breach of, conflict with, or otherwise
contravene or cause a default under, the terms of any other agreement or policy
to which the Executive is a party or otherwise bound or any judgment, order or
decree to which the Executive is subject; (ii) the Executive has no information
(including, without limitation, confidential information and trade secrets)
relating to any other Person (as such term is defined in Section 5.5) which
would prevent, or be violated by, the Executive entering into this Agreement or
carrying out his duties hereunder; (iii) the Executive is not bound by any
employment, consulting, non-compete, confidentiality, trade secret or similar
agreement with any other Person that would prevent, or be violated by, the
Executive entering into this Agreement or carrying out his duties hereunder; and
(iv) the Executive understands the Company will rely upon the accuracy and truth
of the representations and warranties of the Executive set forth herein and the
Executive consents to such reliance.

 

2



--------------------------------------------------------------------------------

  1.5 Location. The Executive’s principal place of employment shall be the
Company’s principal executive office as it may be located from time to time. The
Executive agrees that he will be regularly present at that office. The Executive
acknowledges that he will be required to travel from time to time in the course
of performing his duties for the Company. As of the date of this Agreement, the
Company’s principal executive office is located at 810 Seventh Avenue, Suite
3505, New York, New York, and any relocation shall require the approval of the
Board.

 

2. Period of Employment. The “Period of Employment” shall be a period of three
years commencing on the Effective Date and ending at the close of business on
the third anniversary of the Effective Date. Notwithstanding the foregoing, the
Period of Employment is subject to earlier termination as provided below in this
Agreement.

 

3. Compensation.

 

  3.1 Base Salary. During the Period of Employment, the Company shall pay the
Executive a base salary (the “Base Salary”), which shall be paid in accordance
with the Company’s regular payroll practices in effect from time to time, but
not less frequently than monthly. The Executive’s minimum Base Salary shall be
at the annualized rate that the Executive was entitled to receive on the day
prior to the Effective Date, and shall be subject to modification (either
increase or decrease) by the Compensation Committee (as defined in Section 3.2)
at any time, provided that the Executive’s salary may be decreased only if,
simultaneously with or within a ninety (90) day period prior to the date the
Compensation Committee determines to decrease Executive’s salary, either: (i) a
majority of the other executive officers at the Company have also undergone a
decrease in salary (or have resigned or been terminated); or (ii) at least
twenty percent (20%) of the employees of the Company have been terminated or
otherwise left the employment of the Company.

 

  3.2 Incentive Bonus. The Executive shall be eligible to receive an incentive
bonus, which shall be determined by the Compensation and Stock Option Committee
of the Board (the “Compensation Committee”) in accordance with the Annual
Incentive Plan adopted by the Compensation Committee on December 15, 2010, as
such plan may be amended from time to time (the “Annual Incentive Plan”).

 

  3.3 Stock Option Grant and/or Restricted Stock Grant. Executive shall be
eligible to receive stock option grants and/or grants of restricted stock, as
may be determined by the Compensation Committee in accordance with the Long Term
Incentive Plan adopted by the Compensation Committee on December 15, 2010, as
such plan may be amended from time to time.

 

4. Benefits.

 

  4.1 Retirement, Welfare and Fringe Benefits. During the Period of Employment,
the Executive shall be entitled to participate in all retirement and welfare
benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s executive officers generally, in
accordance with the eligibility and participation provisions of such plans and
as such plans or programs may be in effect from time to time. In addition, the
Company shall reimburse Executive for the reasonable attorneys’ fees and costs
he incurred in connection with the negotiation of this Agreement, but in no
event more than Five Thousand and 00/100 Dollars ($5,000.00).

 

3



--------------------------------------------------------------------------------

  4.2 Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses that the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time.

 

5. Termination.

 

  5.1 Termination by the Company. The Executive’s employment by the Company, and
the Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as such term is defined in Section 5.5), (ii) without Cause, (iii) in the
event of the Executive’s death, (iv) in the event that the Board determines in
good faith that the Executive has a Disability (as such term is defined in
Section 5.5); or (v) upon a Change in Control (as such term is defined in
Section 5.5).

 

  5.2 Termination by the Executive. The Executive’s employment by the Company,
and the Period of Employment, may be terminated by the Executive with no less
than ninety (90) days’ advance written notice to the Company (such notice to be
delivered in accordance with Section 17); provided, however, that in the case of
a termination with Good Reason, the Executive may provide immediate written
notice of termination once the applicable cure period (as contemplated by the
definition of Good Reason) has lapsed if the Company has not reasonably cured
the circumstances that gave rise to the basis for the termination with Good
Reason.

 

  5.3 Benefits Upon Termination. If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Company, any payments or benefits
except as follows:

(a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as such term is defined in
Section 5.5);

(b) If, during the Period of Employment, the Executive’s employment is
terminated (i) due to an Involuntary Termination; (ii) due to the Executive’s
Disability; or (iii) due to the Executive’s death, the Executive shall be
entitled to the following:

(i) the Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, Base
Salary for twenty four (24) months (the “Severance Period”). Such amount is
referred to hereinafter as the “Severance Benefit.” Subject to Section 5.8(a),
the Company shall pay the Severance Benefit to the Executive in substantially
equal installments in accordance with the Company’s standard payroll practices
over a period of 24 months, with the first installment payable in the month
following the month in which the Executive’s Separation from Service (as such
term is defined in Section 5.5) occurs.

 

4



--------------------------------------------------------------------------------

(ii) Furthermore, Executive shall be entitled to continuation of the group
health, dental, vision, and prescription drug coverages in which Executive is
enrolled upon the Severance Date, pursuant to the continuation coverage
requirements of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”);
Company agrees to subsidize 100% of the cost of such COBRA coverage until the
eighteenth month anniversary of the Severance Date.

(c) If, during the Period of Employment, the Executive’s employment is
terminated due to an Involuntary Termination, the Executive shall, in addition
to the Accrued Obligations and the items listed in Section 5.3(b), be entitled
to be paid, solely to the extent the applicable performance objectives have been
met for the calendar year that includes the Severance Date, a bonus in
accordance with Section 3.2 of this Agreement, on a pro rata basis (based upon
the portion of the year that Executive was employed) (the “Stub Bonus”).

(d) If, during the Period of Employment, the Executive’s employment is
terminated due to an Involuntary Termination within the twenty four (24) month
period following a Change in Control (a “Change in Control Termination”),
Executive shall be entitled to receive the Accrued Obligations and the items
listed in Section 5.3(b) and 5.3(c); in addition, any and all stock options
grants and/or grants of restricted stock made pursuant to Section 3.3 of this
Agreement shall be deemed immediately vested upon the termination from
employment.

(e) Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive breaches his obligations under Section 6 or under any other agreement
signed by the Executive and the Company or any of its Affiliates that imposes
restrictions with respect to the Executive’s activities at any time, from and
after the date of such breach and not in any way in limitation of any right or
remedy otherwise available to the Company, the Executive will no longer be
entitled to, and the Company will no longer be obligated to pay, any remaining
unpaid portion of the Severance Benefit; provided that, if the Executive
provides the release contemplated by Section 5.4, in no event shall the
Executive be entitled to a Severance Benefit payment of less than $5,000, which
amount the parties agree is good and adequate consideration, standing alone, for
the Executive’s release contemplated by Section 5.4.

(f) The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of any benefits otherwise due terminated employees under
group insurance coverage consistent with the terms of an applicable Company
welfare benefit plan; (ii) the Executive’s rights to continued health coverage
under COBRA; (iii) the Executive’s receipt of benefits otherwise due in
accordance with the terms of the Company’s 401(k) plan (if any); and (iv) the
rights of the Executive pursuant to the Indemnification Agreement dated
April 10, 2009 between the parties.

 

  5.4 Release; Exclusive Remedy.

(a) This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option or other equity-based award agreement to the
contrary. As a condition precedent to payment of the Severance Benefit or Stub
Bonus or any obligation to accelerate vesting of any equity-based award upon a
Change in Control Termination, the Executive shall, upon or promptly following
his last day of employment with the Company, provide the Company with a valid,
executed general release

 

5



--------------------------------------------------------------------------------

agreement in a form acceptable to the Company substantially in the form attached
as Exhibit A, and such release agreement shall have not been revoked by the
Executive pursuant to any revocation rights afforded by applicable law.

(b) The Executive agrees that the payments and benefits contemplated by
Section 5.3 (and any applicable acceleration of any equity-based award upon a
Change in Control Termination) shall constitute the exclusive and sole remedy
for any termination of his employment and the Executive covenants not to assert
or pursue any other remedies, at law or in equity, with respect to any
termination of employment. The Executive agrees to resign, on the Severance
Date, as an officer and director of the Company and any Affiliate of the
Company, and as a fiduciary of any benefit plan of the Company or any Affiliate
of the Company, and to promptly execute and provide to the Company any further
documentation, as requested by the Company, to confirm such resignation.

 

  5.5 Certain Defined Terms.

(a) As used herein, “Accrued Obligations” means:

(i) any Base Salary that had accrued but had not been paid on or before the
Severance Date;

(ii) any reimbursement due to the Executive pursuant to Section 4.2 for expenses
reasonably incurred by the Executive on or before the Severance Date and
documented and pre-approved, to the extent applicable, in accordance with the
Company’s expense reimbursement policies in effect at the applicable time; and

(iii) any benefit under the Annual Incentive Plan that Executive was awarded by
the Compensation Committee but which had not yet been paid out to Executive if
such payout is reviewed and approved by the Board.

(b) As used herein, “Affiliate” of the Company means a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.

(c) As used herein, “Cause” shall mean, as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board) based on the
information then known to it, that one or more of the following has occurred:

(i) the Executive has committed a felony (under the laws of the United States or
any relevant state, or a similar crime or offense under the applicable laws of
any relevant foreign jurisdiction);

(ii) the Executive has engaged in acts of fraud, dishonesty, gross negligence or
other misconduct including abuse of controlled substances, that is injurious to
the Company, its Affiliates or any of their customers, clients or employees;

 

6



--------------------------------------------------------------------------------

(iii) the Executive willfully fails to perform or uphold his duties under this
Agreement and/or willfully fails to comply with reasonable directives of the
Board; or

(iv) any breach by the Executive of any provision of Section 6, or any material
breach by the Executive of any other contract he is a party to with the Company
or any of its Affiliates including the Code of Ethics or another material
written policy.

(v) Notwithstanding the foregoing, with respect to items (ii), (iii) and (iv),
the Company must provide the Executive with written notice in accordance with
Section 17 specifying with particularity the conduct that it contends
constitutes Cause, and identifying the provision of the Cause definition that
applies.

(d) As used herein “Change in Control” shall have the meaning set forth in
Section 17 of the Company’s 2009 Stock Incentive Plan, as it may be amended from
time to time.

(e) As used herein, “Good Reason” shall mean a termination of the Executive’s
employment by means of resignation by the Executive during the Period of
Employment after the occurrence (without the Executive’s consent) of any one or
more of the following conditions:

(i) a material diminution in the Executive’s rate of Base Salary;

(ii) a material diminution in the Executive’s authority, duties, or
responsibilities;

(iii) a material change in the geographic location of the Executive’s principal
office with the Company (for this purpose, in no event shall a relocation of
such office to a new location that is not more than fifty (50) miles from the
current location of the Company’s executive offices constitute a “material
change”); or

(iv) a material breach by the Company of this Agreement;

provided, however, that any such condition or conditions, as applicable, shall
not constitute grounds for a termination with Good Reason unless (x) the
Executive provides written notice to the Company of the condition claimed to
constitute grounds for a termination with Good Reason within ninety (90) days
after the initial existence of such condition(s) (such notice to be delivered in
accordance with Section 17), and (y) the Company fails to remedy such
condition(s) within thirty (30) days of receiving such written notice thereof;
and (z) the termination of the Executive’s employment with the Company shall not
constitute a termination with Good Reason unless such termination occurs not
more than one hundred and twenty (120) days following the initial existence of
the condition claimed to constitute grounds for a termination with Good Reason.

(f) As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than 90 days in any 180-day period, unless a longer period is required
by federal or state law, in which case that longer period would apply.

 

7



--------------------------------------------------------------------------------

(g) As used herein, “Involuntary Termination” shall mean (i) a termination of
the Executive’s employment during the Period of Employment by the Company
without Cause (and other than due to Executive’s death or in connection with a
good faith determination by the Board that the Executive has a Disability), or
(ii) a termination during the Period of Employment with Good Reason.

(h) As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

(i) As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

 

  5.6 Notice of Termination. Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. This notice of termination must be
delivered in accordance with Section 17 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination.

 

  5.7 Limitation on Benefits.

(a) To the extent that, prior to a Change of Control that occurs at a time that
no stock of the Company is readily tradable on an established securities market,
any payment, benefit or distribution of any type to or for the benefit of the
Executive by the Company or any of its Affiliates, whether paid or payable,
provided or to be provided, or distributed or distributable pursuant to the
terms of this Agreement or otherwise (including, without limitation, any
accelerated vesting of stock options or other equity-based awards or incentives)
(collectively, the “Total Payments”) would be subject to the excise tax imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), then the Company shall submit for the vote of the stockholders of the
Company (the “Stockholders”) the payments to the Executive in a manner that
complies with the requirements of Section 280G(b)(5)(B) of the Code and the
Treasury Regulations promulgated thereunder. It shall be a prerequisite to the
Company’s obligations under this Section 5.7(a) that the Executive shall have
executed a valid waiver in a form reasonably satisfactory to the Company and
sufficient to enable the Stockholders’ approval to have the effect that no
payments to the Executive would be subject to the excise tax under Section 4999
of the Code. If the exemption described in Section 280G(b)(5)(B) of the Code and
the Treasury Regulations promulgated thereunder does not apply, then the
procedures set forth in Section 5.7(b) and Section 5.7(c) hereof shall apply.

(b) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the Total Payments would be subject to Section 4999 of the Code, and
upon the Executive’s request, then the Total Payments shall be reduced (but not
below zero) so

 

8



--------------------------------------------------------------------------------

that the maximum amount of the Total Payments (after reduction) shall be one
dollar ($1.00) less than the amount which would cause the Total Payments to be
subject to the excise tax imposed by Section 4999 of the Code, if such a
reduction in benefits would be more beneficial to the Executive than paying any
tax required by Section 4999 of the Code. Unless the Executive shall have given
prior written notice to the Company to effectuate a reduction in the Total
Payments that complies with the requirements of Section 409A of the Code to
avoid the imputation of any tax, penalty or interest thereunder, the Company
shall reduce or eliminate the Total Payments by first reducing or eliminating
any cash severance benefits (with the payments to be made furthest in the future
being reduced first), then by reducing or eliminating any accelerated vesting of
stock options or similar awards, then by reducing or eliminating any other
remaining Total Payments. The preceding provisions of this Section 5.7(b) shall
take precedence over the provisions of any other plan, arrangement or agreement
governing the Executive’s rights and entitlements to any benefits or
compensation.

(c) Any determination that Total Payments to the Executive may be reduced or
eliminated in accordance with Section 5.7(b) and the assumptions to be utilized
in arriving at such determination, shall be made by the Board in the exercise of
its reasonable, good faith discretion based upon the advice of such professional
advisors it may deem appropriate in the circumstances and the input of
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Board hereunder, it is
possible that Total Payments to the Executive which will not have been made by
the Company should have been made (“Underpayment”). If an Underpayment has
occurred, the amount of any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive. In the event that any Total
Payment made to the Executive shall be determined to otherwise result in the
imposition of any tax under Section 4999 of the Code, then the Executive shall
promptly repay to the Company the amount of any such Underpayment together with
interest on such amount (at the same rate as is applied to determine the present
value of payments under Section 280G of the Code or any successor thereto), from
the date the reimbursable payment was received by the Executive to the date the
same is repaid to the Company.

 

  5.8 Section 409A and Sarbanes-Oxley.

(a) If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to the Severance Benefit or Stub
Bonus until the earlier of (i) the date which is six (6) months after his or her
Separation from Service for any reason other than death, or (ii) the date of the
Executive’s death. The provisions of this paragraph shall apply only if, and to
the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A of the Code. Any amounts otherwise payable to the
Executive upon or in the six (6) month period following the Executive’s
Separation from Service that are not so paid by reason of this Section 5.8(a)
shall be paid (without interest) as soon as practicable (and in all events
within thirty (30) days) after the date that is six (6) months after the
Executive’s Separation from Service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of the Executive’s death).

(b) It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with and

 

9



--------------------------------------------------------------------------------

avoid the imputation of any tax, penalty or interest under Section 409A of the
Code. This Agreement shall be construed and interpreted consistent with that
intent. Nothing contained herein is intended to provide a guarantee of tax
treatment to the Executive.

(c) To the extent required under Section 304 of the Sarbanes-Oxley Act of 2002,
as amended, or other applicable law or rule, if the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, the Executive shall reimburse the issuer to the
extent required by such authority, including for (i) any bonus or other
incentive-based or equity-based compensation received by the Executive from the
Company during the 12-month period following the first public issuance or filing
with the Securities and Exchange Commission (whichever first occurs) of the
financial document embodying such financial reporting requirement; and (ii) any
profits realized from the sale of securities of the issuer during that 12-month
period.

 

6. Protective Covenants.

 

  6.1 Confidential Information; Inventions.

(a) The Executive shall not disclose or use at any time, either during the
Period of Employment or thereafter, any Confidential Information (as defined
below) of which the Executive is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is directly related to and required by the Executive’s performance in good
faith of duties for the Company. The Executive will take all reasonably
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft. The Executive
shall deliver to the Company at the termination of the Period of Employment, or
at any time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) relating to the Confidential Information or the Work Product (as
hereinafter defined) of the business of the Company or any of its Affiliates
which the Executive may then possess or have under his control. Notwithstanding
the foregoing, the Executive may truthfully respond to a lawful and valid
subpoena or other legal process, but shall give the Company the earliest
possible notice thereof, shall, as much in advance of the return date as
possible, make available to the Company and its counsel the documents and other
information sought, and shall assist the Company and such counsel in responding
to such process.

(b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company in connection with its business, including,
but not limited to, information, observations and data obtained by the Executive
while employed by the Company or any predecessors thereof (including those
obtained prior to the Effective Date) concerning (i) the business or affairs of
the Company (or such predecessors), (ii) products or services, (iii) fees,
costs, compensation and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and program listings, (viii) flow charts,
manuals and documentation, (ix) data bases, (x) accounting and business methods,
(xi) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice,
(xii) customers and clients and customer or client lists, (xiii) other
copyrightable works, (xiv) all production methods, processes,

 

10



--------------------------------------------------------------------------------

technology and trade secrets, and (xv) all similar and related information in
whatever form. Confidential Information will not include any information that
has been published (other than a disclosure by the Executive in breach of this
Agreement) in a form generally available to the public prior to the date the
Executive proposes to disclose or use such information. Confidential Information
will not be deemed to have been published merely because individual portions of
the information have been separately published, but only if all material
features comprising such information have been published in combination.

(c) As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing. All Work Product that the
Executive may have discovered, invented or originated during his employment by
the Company or any of its Affiliates prior to the Effective Date, that he may
discover, invent or originate during the Period of Employment or at any time in
the period of twenty-four (24) months after the Severance Date, shall be the
exclusive property of the Company and its Affiliates, as applicable, and
Executive hereby assigns all of Executive’s right, title and interest in and to
such Work Product to the Company or its applicable Affiliate, including all
intellectual property rights therein. Executive shall promptly disclose all Work
Product to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem necessary to protect or
perfect its (or any of its Affiliates’, as applicable) rights therein, and shall
assist the Company, at the Company’s expense, in obtaining, defending and
enforcing the Company’s (or any of its Affiliates’, as applicable) rights
therein. The Executive hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents deemed necessary by the
Company to protect or perfect the Company, the Company’s (and any of its
Affiliates’, as applicable) rights to any Work Product.

 

  6.2

Restriction on Competition. The Executive agrees that if the Executive were to
become employed by, or substantially involved in, the business of a competitor
of the Company or any of its Affiliates during the Severance Period, it would be
very difficult for the Executive not to rely on or use the Company’s and its
Affiliates’ trade secrets and confidential information. Thus, to avoid the
inevitable disclosure of the Company’s and its Affiliates’ trade secrets and
confidential information, and to protect such trade secrets and confidential
information and the Company’s and its Affiliates’ relationships and goodwill
with customers, during the Period of Employment and for a period of time equal
to the greater of: (a) twelve (12) months or (b) the Severance Period, the
Executive will not directly or indirectly through any other Person engage in,
enter the employ of, render any services to, have any ownership interest in, nor
participate in the financing, operation, management or control of, any Competing
Business. For purposes of this

 

11



--------------------------------------------------------------------------------

  Agreement, the phrase “directly or indirectly through any other Person engage
in” shall include, without limitation, any direct or indirect ownership or
profit participation interest in such enterprise, whether as an owner,
stockholder, member, partner, joint venturer or otherwise, and shall include any
direct or indirect participation in such enterprise as an employee, consultant,
director, officer, licensor of technology or otherwise. For purposes of this
Agreement, “Competing Business” means a Person anywhere in the continental
United States or elsewhere in the world where the Company or any of its
Affiliates engage in business, or reasonably anticipate engaging in business, on
the Severance Date (the “Restricted Area”) that at any time during the Period of
Employment has competed, or at any time during the Severance Period (or during
the twelve months following the Separation Date, whichever period is longer)
competes, with the Company or any of its Affiliates in any of its or their
businesses, including, without limitation, the research, development,
identification or marketing of cancer treatments or targeted drug delivery
systems; provided however, that the Executive may perform services for a
business unit within a Person if the business unit does not compete with the
Company and Executive performs no services for, and provides no information to,
any business unit within a Person that does compete with the Company. Nothing
herein shall prohibit the Executive from being a passive owner of not more than
2% of the outstanding stock of any class of a corporation that is publicly
traded, so long as the Executive has no active participation in the business of
such corporation.

 

  6.3 Non-Solicitation of Employees and Consultants. During the Period of
Employment and for a period of time equal to the greater of: (a) twelve
(12) months or (b) the Severance Period, the Executive will not directly or
indirectly through any other Person (i) induce or attempt to induce any employee
or independent contractor of the Company or any Affiliate of the Company to
leave the employ or service, as applicable, of the Company or such Affiliate, or
in any way interfere with the relationship between the Company or any such
Affiliate, on the one hand, and any employee or independent contractor thereof,
on the other hand, or (ii) hire any person who was an employee of the Company or
any Affiliate of the Company until twelve (12) months after such individual’s
employment relationship with the Company or such Affiliate has been terminated.

 

  6.4 Non-Solicitation of Customers. During the Period of Employment and for a
period of time equal to the greater of: (a) twelve (12) months or (b) the
Severance Period, the Executive will not directly or indirectly through any
other Person influence or attempt to influence customers, vendors, suppliers,
licensors, lessors, joint venturers, associates, consultants, agents, or
partners of the Company or any Affiliate of the Company to divert their business
away from the Company or such Affiliate, and the Executive will not otherwise
interfere with, disrupt or attempt to disrupt the business or professional
relationships, contractual or otherwise, between the Company or any Affiliate of
the Company, on the one hand, and any of its or their customers, suppliers,
vendors, lessors, licensors, joint venturers, government regulators, associates,
officers, employees, consultants, managers, partners, members or investors, on
the other hand.

 

  6.5 Non-Disparagement. At all times following the date hereof, the Executive
shall not, whether in writing or orally, disparage or denigrate the Company or
any Affiliate, or any of their respective current or former affiliates,
directors, officers, employees, members, partners, agents or representatives. At
all times following the date hereof, the directors, officers, and communications
and human resources personnel of the Company shall not, whether in writing or
orally, disparage or denigrate the Executive.

 

12



--------------------------------------------------------------------------------

  6.6 Understanding of Covenants. The Executive acknowledges that, in the course
of his employment with the Company and/or its Affiliates and their predecessors,
he has become familiar, or will become familiar, with the Company’s and its
Affiliates’ and their predecessors’ trade secrets and with other confidential
and proprietary information concerning the Company, its Affiliates and their
respective predecessors and that his services have been and will be of special,
unique and extraordinary value to the Company and its Affiliates. The Executive
agrees that the foregoing covenants set forth in this Section 6 (together, the
“Restrictive Covenants”) are reasonable and necessary to protect the Company’s
and its Affiliates’ trade secrets and other confidential and proprietary
information, good will, stable workforce, and customer relations.

Without limiting the generality of the Executive’s agreement in the preceding
paragraph, the Executive (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he is fully
aware of his obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conducts
business throughout the Restricted Area, and (v) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether the Executive is then entitled to receive
severance pay or benefits from the Company. The Executive understands that the
Restrictive Covenants may limit his ability to earn a livelihood in a business
similar to the business of the Company and any of its Affiliates, but he
nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living. The Executive agrees that the Restrictive Covenants do not confer a
benefit upon the Company disproportionate to the detriment of the Executive.

 

  6.7

Enforcement. The Executive agrees that the Executive’s services are unique and
that he has access to Confidential Information and Work Product. Accordingly,
without limiting the generality of Section 17, the Executive agrees that a
breach by the Executive of any of the covenants in this Section 6 would cause
immediate and irreparable harm to the Company that would be difficult or
impossible to measure, and that damages to the Company for any such injury would
therefore be an inadequate remedy for any such breach. Therefore, the Executive
agrees that in the event of any breach or threatened breach of any provision of
this Section 6 or any similar provision, the Company shall be entitled, in
addition to and without limitation upon all other remedies the Company may have
under this Agreement, at law or otherwise, to obtain specific performance,
injunctive relief and/or other appropriate relief (without posting any bond or
deposit) in order to enforce or prevent any violations of the provisions of this
Section 6 or any similar provision, as the case may be, or require the Executive
to account for and pay over to the Company all compensation, profits, moneys,
accruals, increments or other benefits derived from or received as a result of
any transactions constituting a breach of this Section 6 or any similar
provision, as the case may be, if and when final judgment of a court of
competent jurisdiction or arbitrator is so entered against the Executive. The
Executive further agrees that the applicable period of time any Restrictive
Covenant is in

 

13



--------------------------------------------------------------------------------

  effect following the Severance Date, as determined pursuant to the foregoing
provisions of this Section 6, such period of time shall be extended by the same
amount of time that Executive is in breach of any Restrictive Covenant.

 

  6.8 The Executive agrees to execute any additional documentation as may
reasonably be requested by the Company in furtherance of the enforcement of any
Restrictive Covenant.

 

7. Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 

8. Successors and Assigns.

 

  8.1 This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

  8.2 This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any assignee or successor to
all or substantially all of the Company’s assets, as applicable, which assumes
this Agreement by operation of law or otherwise.

 

9. Rules of Construction. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. Unless otherwise expressly provided herein, all
determinations to be made by the Compensation Committee or the Board under this
Agreement shall be made in their sole discretion.

 

10. Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

11. Governing Law; Arbitration; Waiver of Jury Trial.

 

  11.1 THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

14



--------------------------------------------------------------------------------

  11.2 Except for the limited purpose provided in Section 16, any legal dispute
related to this Agreement and/or any claim related to this Agreement, or breach
thereof, shall, in lieu of being submitted to a court of law, be submitted to
arbitration, in accordance with the National Rules for Resolution of Employment
Disputes of the American Arbitration Association. The award of the arbitrator
shall be final and binding upon the parties. The parties hereto agree that
(i) one arbitrator shall be selected pursuant to the rules and procedures of the
American Arbitration Association, (ii) the arbitrator shall have the power to
award injunctive relief or to direct specific performance, (iii) the arbitrator
shall have the power to award reasonable attorneys’ fees to the party that
substantially prevails, and (iv) the arbitrator shall award to the prevailing
party a sum equal to that party’s share of the arbitrator’s and administrative
fees of arbitration. Nothing in this Section 11 shall be construed as providing
the Executive a cause of action, remedy or procedure that the Executive would
not otherwise have under this Agreement or the law.

 

  11.3 EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

12. Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by an arbitrator or court of competent jurisdiction to be invalid,
prohibited or unenforceable under any present or future law, and if the rights
and obligations of any party under this Agreement will not be materially and
adversely affected thereby, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction, and to this end the provisions of this Agreement are declared to
be severable; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Agreement, a legal, valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible. Notwithstanding the foregoing, if such provision
could be more narrowly drawn (as to geographic scope, period of duration or
otherwise) so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

13. Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope. This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof, including, without
limitation, any term sheet prepared in connection herewith and the First Interim
Agreement and/or the Second Interim Agreement. Any prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter hereof shall be deemed to have been merged into this Agreement, and to
the extent inconsistent herewith, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect. There
are no representations, warranties, or agreements, whether express or implied,
or oral or written, with respect to the subject matter hereof, except as
expressly set forth herein. Notwithstanding the foregoing integration
provisions, the Executive acknowledges having received and read the Company’s
Code of Business Conduct and Ethics and agrees to conduct himself in accordance
therewith as in effect from time to time.

 

15



--------------------------------------------------------------------------------

14. Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

 

15. Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

16. Remedies. The parties acknowledge and agree that disputes related to this
Agreement will be subject to the arbitration provisions of Section 11.
Notwithstanding the foregoing, the parties acknowledge and agree that money
damages may not be an adequate remedy for a breach, or threatened breach, of
this Agreement by Executive and that Company may apply to any court of law or
equity of competent jurisdiction for specific performance, injunctive relief
and/or other appropriate equitable relief (without posting any bond or deposit)
in order to enforce or prevent any violation of the provisions of this
Agreement.

 

17. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit on a weekday with
a reputable overnight courier service.

if to the Company:

Delcath Systems, Inc.

810 Seventh Avenue, Suite 3505

New York, NY 10020

Facsimile: (212) 489-2102

Attn: Board of Directors

with a copy to:

Bond, Schoeneck & King, PLLC

111 Washington Avenue, 5th Floor

Albany, NY 12210

Facsimile: (518) 533-3299

Attn: Gregory J. Champion, Esq.

if to the Executive, to the address most recently on file in the payroll records
of the Company with a copy to:

Wayne N. Outten, Esq.

Outen & Golden, LLP

3 Park Avenue

New York, NY 10016

Fax: 212-977-4005

 

16



--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

19. Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of August 10, 2011.

 

“COMPANY” Delcath Systems, Inc. By:   /s/ Harold S. Koplewicz Name:   Harold S.
Koplewicz, M.D. Title:   Chairman “EXECUTIVE” /s/ Eamonn Hobbs Eamonn Hobbs

 

17



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

This Release Agreement (this “Release Agreement”) is entered into this     day
of                     20    , by and between Eamonn Hobbs, an individual
(“Executive”), and Delcath Systems, Inc., a Delaware corporation (the
“Company”).

WHEREAS, Executive has been employed by the Company; and

WHEREAS, Executive’s employment by the Company has terminated and, in connection
with the Executive’s Employment Agreement with the Company, dated as of
[                    ] (the “Employment Agreement”), the Company and Executive
desire to enter into this Release Agreement upon the terms set forth herein;

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company to pay severance and other benefits (conditioned upon this Release
Agreement) under and pursuant to the Employment Agreement, Executive and the
Company agree as follows:

1. Termination of Employment. Executive’s employment with the Company terminated
on [                                ,         ]. Executive waives any right or
claim to reinstatement as an employee of the Company and each of its affiliates.
Executive hereby confirms that Executive does not hold any position as an
officer or employee with the Company and each of its affiliates. Executive
acknowledges and agrees that Executive has received all amounts owed for his
regular and usual salary (including, but not limited to, any overtime, bonus,
accrued vacation, commissions, or other wages), reimbursement of expenses, and
usual benefits. Executive understands and agrees that he will not receive the
payments specified in Section 5.3 of the Employment Agreement unless he executes
this Release Agreement and does not revoke this Release Agreement within the
time period permitted hereafter and that such amounts shall be forfeited if he
breaches this Release Agreement or Section 6 of the Employment Agreement.

2. Release. Executive, on behalf of himself, his descendants, dependents, heirs,
executors, administrators, assigns, and successors, and each of them, hereby
covenants not to sue and fully releases and discharges the Company and each of
its parents, subsidiaries and affiliates, past and present, as well as its and
their trustees, directors, officers, members, managers, partners, agents,
attorneys, insurers, employees, stockholders, representatives, assigns, and
successors, past and present, and each of them, hereinafter together and
collectively referred to as the “Releasees,” with respect to and from any and
all claims, wages, demands, rights, liens, agreements or contracts (written or
oral), covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise arising out of or in
connection with Executive’s service as an officer, director, employee, member or
manager of any Releasee or Executive’s separation from his position as an
officer, director, employee, manager and/or member, as applicable, of any
Releasee, whether now known or unknown, suspected or unsuspected, and whether or
not concealed or hidden (each, a “Claim”), which he now owns or holds or he has
at any time heretofore owned or held or may in the future own or hold as against
any of said Releasees (including, any Claim arising out of or in any way
connected, in whole or in part, with Executive’s service as an officer,
director, employee, member or manager of any Releasee, Executive’s separation
from his position as an officer, director, employee, manager and/or member, as
applicable, of any Releasee, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury in connection with Executive’s service
as an officer, director, employee, member or manager of any Releasee or
Executive’s separation

 

18



--------------------------------------------------------------------------------

from his position as an officer, director, employee, manager and/or member, as
applicable, of any Releasee), whether known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Release Agreement including, without limiting the generality of the foregoing,
any Claim under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993, or any other federal, state or local
law, regulation, or ordinance, or any Claim for severance pay, equity
compensation, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability (the “Release”); provided, however, that the foregoing Release
does not apply to any obligation of the Company to Executive pursuant to any
rights to the severance and other benefits payable under Section 5.3 of the
Employment Agreement in accordance with the terms of the Employment Agreement.
In addition, this Release does not cover any Claim that cannot be so released as
a matter of applicable law, any vested benefits, any rights to defense or
indemnity under the Indemnification Agreement dated April 10, 2009 between
Company and the Executive or any rights to coverage under any liability
insurance (such as directors’ and officers’ liability insurance). Executive
acknowledges and agrees that he has received any and all leave and other
benefits that he has been and is entitled to pursuant to the Family and Medical
Leave Act of 1993.

3. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Release Agreement, Executive is waiving any and all rights or Claims
that he may have arising under the Age Discrimination in Employment Act of 1967,
as amended (the “ADEA”), which have arisen on or before the date of execution of
this Release Agreement. Executive further expressly acknowledges and agrees
that:

A. In return for this Release Agreement, the Executive will receive
consideration beyond that which the Executive was already entitled to receive
before entering into this Release Agreement;

B. Executive is hereby advised in writing by this Release Agreement to consult
with an attorney before signing this Release Agreement;

C. Executive has voluntarily chosen to enter into this Release Agreement and has
not been forced or pressured in any way to sign it;

D. Executive was given a copy of this Release Agreement on
[                    , 20    ] and informed that he had [twenty one (21)/forty
five (45)] days within which to consider this Release Agreement and that if he
wished to execute this Release Agreement prior to expiration of such
[21-day/45-day] period, he should execute the Endorsement attached hereto;

E. Executive was informed that he had seven (7) days following the date of
execution of this Release Agreement in which to revoke this Release Agreement,
and this Release Agreement will become null and void if Executive elects
revocation during that time. Any revocation must be in writing and must be
received by the Company during the seven-day revocation period. In the event
that Executive exercises his right of revocation, neither the Company nor
Executive will have any obligations under this Release Agreement.

4. Proceedings. Executive acknowledges that he has not filed any complaint,
charge, claim or proceeding, if any, against any of the Releasees before any
local, state or federal agency, court or other body (each individually a
“Proceeding”). Executive (i) acknowledges that he will not initiate or cause to
be initiated on his behalf any Proceeding and will not participate in any
Proceeding, in each case, except as required by law and (ii) waives any right he
may have to benefit in any manner from

 

19



--------------------------------------------------------------------------------

any relief (whether monetary or otherwise) arising out of any Proceeding,
including any Proceeding conducted by the Equal Employment Opportunity
Commission (the “EEOC”). Further, Executive understands that, by executing this
Release, he will be limiting the availability of certain remedies that he may
have against the Company and limiting also his ability to pursue certain claims
against the Releasees. Notwithstanding the above, nothing in Section 2 of this
Release shall prevent Executive from (i) initiating or causing to be initiated
on his behalf any complaint, charge, claim or proceeding against the Company
before any local, state or federal agency, court or other body challenging the
validity of the waiver of his claims under the ADEA contained in this Release or
(ii) initiating or participating in an investigation or proceeding conducted by
the EEOC, but Executive acknowledges, and Executive intends, that this Release
Agreement precludes him from receiving any consideration or payment as a result
of any such Proceeding or Claim.

5. No Transferred Claims. Executive warrants and represents that the Executive
has not heretofore assigned or transferred to any person not a party to this
Release Agreement any released matter or any part or portion thereof and he
shall defend, indemnify and hold the Company and each of its affiliates harmless
from and against any claim (including the payment of attorneys’ fees and costs
actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.

6. Severability. It is the desire and intent of the parties hereto that the
provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by an arbitrator or court of competent
jurisdiction to be invalid, prohibited or unenforceable under any present or
future law, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Release Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Release Agreement, a legal,
valid and enforceable provision as similar in terms to such invalid or
unenforceable provision as may be possible. Notwithstanding the foregoing, if
such provision could be more narrowly drawn so as not to be invalid, prohibited
or unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Release
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

7. Counterparts. This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

8. Successors. This Release Agreement is personal to Executive and shall not,
without the prior written consent of the Company, be assignable by Executive.
This Release Agreement shall inure to the benefit of and be binding upon the
Company and its respective successors and assigns and any such successor or
assignee shall be deemed substituted for the Company under the terms of this
Release Agreement for all purposes. As used herein, “successor” and “assignee”
shall include any person, firm, corporation or other business entity which at
any time, whether by purchase, merger, acquisition of assets, or otherwise,
directly or indirectly acquires the ownership of the Company, acquires all or
substantially all of the Company’s assets, or to which the Company assigns this
Release Agreement by operation of law or otherwise.

9. Governing Law; Forum; Waiver of Jury Trial. This Release Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
(without regard to any conflicts of laws principles thereof that would give
effect to the laws of another jurisdiction), and the parties submit to
arbitration provisions set forth in Section 11 of the Employment Agreement as if
such

 

20



--------------------------------------------------------------------------------

Section were incorporated by reference and reprinted herein (with appropriate
references to this Release Agreement as the context requires). TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE EXECUTIVE HEREBY WAIVES,
AND COVENANTS THAT HE WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART
UNDER OR IN CONNECTION WITH THIS RELEASE AGREEMENT OR ANY MATTERS CONTEMPLATED
HEREBY.

10. Amendment and Waiver. The provisions of this Release Agreement may be
amended and waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Release Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Release Agreement or any provision hereof.

11. Descriptive Headings. The descriptive headings of this Release Agreement are
inserted for convenience only and do not constitute a part of this Release
Agreement.

12. Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Release Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.

13. Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.

14. Legal Counsel. Each party recognizes that this is a legally binding contract
and acknowledges and agrees that they have had the opportunity to consult with
legal counsel of their choice. Executive acknowledges and agrees that he has
read and understands this Release Agreement completely, is entering into it
freely and voluntarily, and has been advised to seek counsel prior to entering
into this Release Agreement and he has had ample opportunity to do so.

The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of [            ] that the foregoing is true
and correct.

EXECUTED this              day of              20    , at                     

 

“Executive”   Print Name:     DELCATH SYSTEMS, INC., a Delaware corporation

By:     Name:     Title:    

 

21